                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
J.Q. DOE,                            )
                                     )
                  Plaintiff,         )
                                     )
       v.                            )  Civil Action No. 1:19-cv-01253 (DLF)
                                     )
ANDREA LYNNE BENOIT, ET AL,          )
                                     )  FILED UNDER SEAL
                  Defendants.        )
____________________________________)

                        SEALED MOTION TO SEEK LEAVE TO FILE
                        SEALED MOTION FOR RECONSIDERATION

        In accordance with Federal Rule of Civil Procedure 54(b), Plaintiff J.Q. Doe, through

undersigned counsel (“Counsel”), respectfully submits this motion for leave to seal a motion for

reconsideration of the Minute Order of April 30, 2020. Because the time limit to file a motion for

reconsideration of an interlocutory order (like the April 30, 2020 Minute Order) is until final

judgment is entered, Fed. R. Civ. P. 54(b), this Motion is timely filed.

        Plaintiff asks the court to seal the unredacted declaration of Kimberly J. Turner (ECF No.

67-2) because Defendants failed to articulate new evidence, clear error, or an intervening change

in law in requesting its “eventual” unsealing, and thereby, their blatant violation of Chief Judge

Howell’s Order. Memorandum and Order, Doe v. Benoit, Civil Action 19-1253 at 1 (D.D.C.

April 30, 2019) (BAH) (ECF No. 4) (granting Plaintiff’s motion to proceed under pseudonym on

the grounds that Plaintiff “the heavy burden of establishing that her privacy interests outweigh

the public’s interest in knowing her identity.”). With all due respect to this Court, Plaintiff

believes that the Court’s decision to nonetheless reconsider Chief Judge Howell’s Order on that

basis reflects clear error justifying this instant motion. Id.
                                                    1

                                       FILED UNDER SEAL
       Plaintiff respectfully requests that the Court rescind, vacate, or set aside its Minute Order

of April 30, 2020, and seal the unredacted Turner declaration (ECF No. 67-2), because

publication of Plaintiff’s name twice in this declaration blatantly violates the Order that Chief

Judge Howell entered into this Court on April 30, 2019. ECF No. 4.

       In accordance with LCvR 7(m), Plaintiff has conferred with Defendants concerning this

Motion. Defendants indicate that they oppose the Motion. A memorandum of support and

proposed order are attached.

DATED: May 26, 2020            Respectfully submitted,

                               __/s/ Gerald L. Gilliard________________________________
                               Gerald L. Gilliard, Esq.
                               D.C. Bar. No. 497726
                               1629 K Street NW, Suite 300
                               Washington, D.C. 20006
                               Tel.: (202) 827-9753
                               Fax: (202) 478-1783
                               Email: ggilliard@employmentlegalteam.com




                                                 2

                                     FILED UNDER SEAL
